Citation Nr: 1343174	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  07-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder NOS (formerly diagnosed as posttraumatic stress disorder with dysthymic disorder, depression, and anxiety).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder NOS (formerly diagnosed as PTSD with dysthymic disorder, depression, and anxiety).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969, a portion of which represented service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of the appeal, jurisdiction of this matter was transferred to RO in Houston, Texas.

In July 2013 the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  The transcript has been associated with the Veteran's paperless, electronic claims file, known as Virtual VA.  The Board notes that both the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with this claim.

In a correspondence dated in June 2011, the Veteran requested that his claim for service connection for alcoholism be withdrawn.  In September 2011 the Veteran submitted a letter requesting that his claim for service connection for alcoholism be reinstated.  The Board notes that under 38 CFR 20.204(b)(3) (2013), prior to transfer of the appeal to the Board, an appeal withdrawal is effective when received by the agency of jurisdiction.  The June 2011 correspondence clearly states the issue to which the withdrawal applied, identifies the Veteran by name and file number, and is signed by the Veteran and his representative.  The June 2011 correspondence is therefore deemed a valid withdrawal.  38 CFR 20.204.  The Board further points out that there is no provision in the law for reinstatement of a withdrawn appeal once the time period for filing a new substantive appeal has expired.  The Veteran's September 2011 request to reinstate the claim has been appropriately accepted by the RO as a request to reopen the claim, and the RO issued a rating decision on this matter in September 2013.  In April 2013 the Veteran submitted correspondence requesting that his claim for a rating in excess of 50 percent for anxiety disorder NOS (formerly diagnosed as PTSD with dysthymic disorder, depression, and anxiety) be withdrawn.  As both of these issues were withdrawn prior to certification to the Board, they are not in appellate status and are not before the Board.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder NOS (formerly diagnosed as PTSD with dysthymic disorder, depression, and anxiety) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the February 1989 rating decision, which denied entitlement to service connection for hypertension, is final. 

2.  The evidence submitted since the February 1989 decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The February 1989 rating decision denying entitlement to service connection for hypertension is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Given the fact that the Board is reopening the claim of entitlement to service connection for hypertension and remanding the reopened claim for further development, it is not necessary to review at this time whether VA has fully complied with the VCAA, as the purpose of the remand is to comply with VCAA.

Analysis

The record reflects that the Veteran was denied entitlement to service connection for hypertension in a May 1986 rating decision.  The Veteran submitted a notice of disagreement in May 1987, and the RO issued a statement of the case in June 1987.  Although notified of the denial, the Veteran did not perfect a substantive appeal of the May 1986 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The RO's 1986 denial of this claim is therefore final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

Following correspondence from the Veteran requesting to reopen the claim, in February 1989 the RO confirmed the denial of entitlement to service connection for hypertension on the basis that no new and material evidence had been submitted.  The Veteran did not initiative an appeal of the February 1989 rating decision, and the decision is therefore final, and is also not subject to revision on the same factual basis.  Id.

The Veteran submitted the current claim of entitlement to service connection for hypertension in January 2006.  The Veteran has explained in written statements and at his July 2013 Board hearing that believes that the excessive stress and anxiety he has felt from his service-connected psychiatric disorder, anxiety disorder formerly diagnosed as PTSD, has caused or aggravated his high blood pressure.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied and became final if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999). 

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or merely cumulative of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

After reviewing all of the evidence of record available at the time of the February 1989 rating decision in light of the evidence submitted since that decision, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for hypertension. 

Here, additional evidence has been associated with the claims file since the February 1989 rating decision that pertains to the Veteran's current treatment for hypertension and its possible relationship to his service-connected anxiety disorder.  The Veteran's VA treatment records show that he has been receiving regular treatment for hypertension, which has been frequently noted to be chronic and poorly controlled.  In November 2006 the Veteran was afforded a VA psychiatric examination.  The examiner noted that the Veteran's PTSD was not "per se a causative factor," but that his hypertension could be related to chronic anger.  In April 2008 his regularly treating physician noted that the hypertension could be secondary to frustration, as the Veteran had been especially aggravated and angry.  

This medical evidence is sufficient to indicate that there may be aggravation of the Veteran's currently diagnosed hypertension by his service-connection anxiety disorder, and hence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As facts in the additional evidence submitted since February 1989 relate to at least one of the unestablished facts necessary to substantiate the appellant's claim, the evidence is found to be new and material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder NOS (formerly diagnosed as PTSD with dysthymic disorder, depression, and anxiety), is reopened.


REMAND

This case must be remanded in order to obtain an adequate VA medical examination and opinion regarding the Veteran's hypertension and its relationship, if any, to his service-connected disabilities.  In November 2006 the Veteran was afforded a VA psychiatric examination, and the examiner noted that while PTSD was not a cause of the Veteran's hypertension, chronic anger could be a factor affecting the disorder.  No further explanation or discussion was provided.  It is also noted that service connection has recently been granted for heart disease, diabetes, and prostate cancer. 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen, 7 Vet. App. at 448.  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above that existing prior to the aggravation.  Id.  

The question of aggravation is an integral part of a secondary service connection claim, and the issue must therefore be remanded.  See 38 C.F.R. § 3.310(b); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, the record indicates that the Veteran receives ongoing treatment for hypertension at the VA Medical Centers in Houston and Amarillo, Texas, as well as at the affiliated outpatient clinic facility in Lufkin, Texas.  As there may be additional treatment records directly pertinent to the current issues, all outstanding VA treatment records since September 2013 should be obtained, to the extent available, and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Houston and Amarillo VA Medical Centers and their affiliated facilities, to include the Lufkin Outpatient Clinic, all outstanding, pertinent records of treatment of the Veteran.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  Arrange for the Veteran to undergo an appropriate VA examination for hypertension performed by a qualified examiner.  The entire claims file must be made available to the examiner, including access to all medical records contained in Virtual VA and VBMS, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should respond to the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current hypertension disorder had its clinical onset during service or otherwise is related to an injury or other event of the Veteran's period of active service?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current hypertension disorder was caused or aggravated (permanently worsened beyond the natural progression) by any of the Veteran's service-connected disabilities, including anxiety disorder/PTSD, adenocarcinoma of the prostate, hearing loss, tinnitus, diabetes mellitus, and coronary artery disease?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of what effect, if any, the Veteran's chronic anger has had on his hypertension.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  The RO/AMC must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


